CERTIFICATE OF DESIGNATION OF

SERIES A PREFERRED STOCK OF

AFS HOLDINGS, INC.

RECITALS

 

(Pursuant to Sections 78.035, 78.195, 78.196 of the Nevada Revised Statutes)

 

AFS Holdings, Inc., a Nevada corporation (the “Corporation”), hereby certifies
that the following resolution was adopted by the Board of Directors of the
Corporation:

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Corporation (the “Board”) by the provisions of the
Articles of Incorporation of the Corporation (the “Articles of Incorporation”),
there is hereby created, out of the five million (5,000,000) shares of preferred
stock of the Corporation authorized the Amended Articles of Incorporation (the
“Preferred Stock”), a series of the Preferred Stock consisting of two thousand
(2,000) shares, par value $0.001) per share, which series shall have the
following powers, designations, preferences and relative, participating,
optional or other rights, and the following qualifications, limitations and
restrictions:

 

1. Designation, Amount and Stated Value.

 

The series of Preferred Stock of the Corporation created pursuant to this
Certificate of Designation (the “Certificate of Designation”) shall be
designated the “Series A Preferred Stock” (the “Series A Preferred Stock”) and
the authorized number of shares constituting such series shall be two thousand
(2,000), par value $0.001 per share.  The face amount of each share of the
Series A Preferred Stock shall be one ($1,000) dollars which on an aggregate
basis shall equal two million ($2,000,000) dollars (the “Stated Value”). Any and
all shares of Series A Preferred Stock issued by the Corporation which have been
paid for and delivered shall be deemed fully paid and holders of record of the
outstanding shares of Series A Preferred Stock (the “Holders”) shall not be
liable for any further call or assessment thereon.  Any and all shares of Series
A Preferred Stock issued by the Corporation shall be registered with the
Corporation in the name of the Holder, and shall appear on the share records of
the Corporation in the name of the Holder.

 

2. Dividends.

 



(A)  Holders shall be entitled to receive, when and as authorized by the Board,
the following dividends (the “Dividends”): (i) at a rate equal to eight percent
(8.00%) percent per annum payable in cash or common stock of the Corporation
(“Common Stock Dividends”), at the discretion of the Corporation.  Such
Dividends shall accrue from the date upon which the Corporation receives the
subscription funds for the Series A Preferred Stock (the “Issuance Date”) from
the Holder, and shall be payable annually in arrears on March 31 of each year
or, if not a business day, on the next succeeding business day (each, a
“Dividend Payment Date”).  A “Dividend Period” shall mean, with respect to the
first “Dividend Period”, the period from and including the Issuance Date to and
including the first Dividend Payment Date, and with respect to each subsequent
“Dividend Period”, the period from, but excluding, a Dividend Payment Date to
and including the next succeeding Dividend Payment Date.  Dividends shall be
payable to Holders as they appear in the share records of the Corporation at the
close of business on the applicable record date, which shall be the fifteenth
(15th) day of the calendar month in which the applicable Dividend Payment Date
falls (each, a “Dividend Record Date”).

 

If the terms and provisions of any agreement of the Corporation entered into
prior to the date of issuance of any share of the Series A Preferred Stock,
including any agreement relating to its indebtedness, prohibit the Corporation’s
declaration of a Dividend, payment or setting apart for payment, or provide that
such declaration of a Dividend, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration or
payment shall be restricted or prohibited by law, then no Dividends on shares of
Series A Preferred Stock shall be declared by the Corporation or paid or set
apart for payment by the Corporation upon the Dividend Payment Date.  

 

Prior to declaring any dividend or making any distribution upon or with respect
to shares of Common Stock, the Corporation shall take all prior corporate action
necessary to authorize the issuance of any Dividends or any distribution with
respect to the Series A Preferred Stock.  

 

If, on any Dividend Payment Date, the Corporation does not pay the entire amount
of accrued and unpaid Dividends, but the Corporation does pay a portion of the
accrued and unpaid Dividends, then all Dividends declared upon the Series A
Preferred Stock shall be declared pro rata.  

 

Holders shall not be entitled to any Dividend, whether payable in cash, property
or shares in excess of full cumulative Dividends upon the Series A Preferred
Stock as set forth in this Certificate of Designation.

 

(B)  With respect to determining the number of shares of Common Stock which
shall be distributed as a Common Stock Dividend, if the Common Stock is trading
on the ten (10) trading days immediately prior to the Dividend Record Date, then
the value of the Common Stock shall be valued based upon the average closing
price of the Common Stock for the ten (10) trading days immediately prior to the
Dividend Record Date.  If the Common Stock is not trading on all of the ten (10)
trading days immediately prior to the Dividend Record Date, then the value of
the Common Stock shall be valued based upon the ten (10) most recent trading
days prior to the Dividend Record Date. A “trading day” shall be any day upon
which the securities exchange (including, for purposes hereof, any of the
several Nasdaq markets, OTC Bulletin Board and the Pink Sheets) upon which the
Common Stock is listed or admitted to trading, is open and stock is traded.  

 

3. Dividend Received Deduction.  

 

For federal income tax purposes, the Corporation shall report distributions on
the Series A Preferred Stock as dividends, to the extent of the Corporation’s
current and accumulated earnings and profits (as determined for federal income
tax purposes).  

 

4. Rights upon Liquidation, Dissolution or Winding Up.

 

(A)  Upon any “Liquidating Transaction”, and so long as the Corporation
possesses the funds necessary to make such payments, the Holders of Series A
Preferred Stock are entitled to be paid out of the assets of the Corporation
legally available for distribution to its stockholders an amount equal to:





(i) The face amount of each share purchased by the Holder; plus

 

(ii) Any accrued and unpaid dividends to the date of payment. Such payment shall
be made before any payment shall be made or any assets distributed to the
holders of any class or series of Common Stock or any other class or series of
Junior Preferred Stock.  

 

(B)  After payment of the full amount of the liquidating distributions to which
each Holder is entitled, the Holders shall have no right or claim to any of the
remaining assets of the Corporation.





(C)  For purposes of this Certificate of Designation, a “Liquidating
Transaction” of the Corporation shall mean a (i) voluntary or involuntary
liquidation, dissolution or winding up of the Corporation, (ii) the sale,
transfer, conveyance, other disposal, exclusive lease, exclusive license or
other disposition of all or substantially all of the assets, property or
business of the Corporation, (iii) the effectuation of a transaction or series
of related transactions in which more than fifty (50%) percent of the voting
power of the Corporation is disposed of (other than as a direct result of
normal, uncoordinated trading activities in the Common Stock generally), (iv) a
transaction or series of transactions in which any person or “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
acquires more than fifty (50%) percent of the voting equity of the Corporation
or (v) a transaction or series of transactions that constitutes or results in a
“going private transaction” (as defined in Rule 13(e)-3 promulgated pursuant to
the Securities Exchange Act of 1934 and the regulations of the Commission issued
thereunder).  

 

5. Optional Redemption.  

 

(A)  The Corporation may, at any time, or from time to time, in whole or in
part, redeem shares of Series A Preferred Stock without prior written consent of
the Holders.  

 

(B) Procedure for Redemption.  

 

(i)  The Corporation shall give notice of its election to redeem any Series A
Preferred Stock by providing written notice (the “Redemption Notice”) pursuant
to Paragraph “A” of Article “10” of this Certificate of Designation, not less
than thirty (30) nor more than ninety (90) days prior to the date designated as
the date for the redemption (the “Redemption Date”), to the Holders whose shares
of Series A Preferred Stock are to be redeemed, addressed to them at their
respective addresses appearing on the books of the Corporation.  

 

(ii) In addition to any information required by law or by the applicable rules
of any exchange upon which Series A Preferred Stock may be listed or admitted to
trading, the Redemption Notice shall state: (A) the redemption date; (B) the
redemption price; (C) the number of shares of Series A Preferred Stock to be
redeemed; (D) the place or places where the Series A Preferred Stock are to be
surrendered for payment of the redemption price; and (E) that Dividends on the
shares to be redeemed shall cease to accrue on such redemption date.  If less
than all of the Series A Preferred Stock held by any Holder is to be redeemed,
the notice mailed to such holder shall also specify the number of shares of
Series A Preferred Stock held by such holder to be redeemed.

 

(iii) Holders of Series A Preferred Stock to be redeemed shall surrender such
Series A Preferred Stock at the place designated in the Redemption Notice and,
upon surrender in accordance with the Redemption Notice of the certificates for
shares of Series A Preferred Stock so redeemed (properly endorsed or assigned
for transfer, if such endorsement or assignment is required pursuant to the
Redemption Notice), such shares of Series A Preferred Stock shall be redeemed by
the Corporation at the redemption price plus any accrued and unpaid dividends
payable upon such redemption. If less than all the shares of Series A Preferred
Stock represented by any such certificate are redeemed, a new certificate or
certificates shall be issued evidencing the unredeemed shares of Series A
Preferred Stock without cost to the holder thereof.

 

(iv) Any balance of monies deposited by the Corporation for the purpose of
redeeming Series A Preferred Stock but unclaimed by the holders of the Series A
Preferred Stock entitled thereto at the expiration of two years from the
applicable redemption dates shall be repaid, together with any interest or other
earnings thereon, to the Corporation, and after any such repayment, the holders
of the shares entitled to the funds so repaid to the Corporation shall have a
claim against the Corporation for payment without interest or other earnings of
the funds so repaid.

 

(C)  If only a portion of Series A Preferred Stock then outstanding is to be
redeemed at a given time, the Corporation shall select, out of all issued and
outstanding shares of Series A Preferred Stock, the shares to be redeemed in
whatever manner shall be determined by the Board in its sole and absolute
discretion, including, but not limited to, selecting Holders at random whose
shares of Series A Preferred Stock are to be redeemed.  

 

(D)  As of the Redemption Date specified in the Redemption Notice, each Holder
of shares of Series A Preferred Stock to be redeemed shall be entitled to
receive for the shares of Series A Preferred Stock to be redeemed the price set
forth in Paragraph “A” of this Article “6” of this Certificate of Designation,
upon presentation and surrender of the certificate or certificates of Series A
Preferred Stock held by the Holder at the place designated in the Redemption
Notice, properly endorsed in blank for transfer or accompanied by proper
instruments of assignment in blank and bearing all necessary stock transfer
stamps affixed and cancelled.  

 

(E)  Immediately prior to or upon any redemption of Series A Preferred Stock,
the Corporation shall pay the cash value of any accumulated and unpaid Common
Stock Dividends, to and including the redemption date, unless a redemption date
falls after a Dividend Record Date and prior to the corresponding Dividend
Payment Date, in which case each holder of Series A Preferred Stock at the close
of business on such Dividend Record Date shall be entitled to the dividend
payable on such shares on the corresponding Dividend Payment Date
notwithstanding the redemption of such shares before such Dividend Payment Date.

 

6. Voting Rights

 

(A)  The Holders shall have no voting rights and their consent shall not be
required for the taking of any corporate action, except as otherwise required by
the Nevada Revised Statutes; provided, however, that as long as any shares of
Series A Preferred Stock remain outstanding, the Corporation shall not, without
the written consent or affirmative vote of the Holders of two-thirds of the
outstanding shares of Series A Preferred Stock, (i) create, authorize or issue
any class, series or shares of Preferred Stock or any other class of capital
stock ranking either as to payment of dividends, distributions or as to
distributions of assets upon Liquidation (x) prior to the Series A Preferred
Stock, or (y) on a parity with the Series A Preferred Stock or (ii) take any
action which would adversely affect the preferences and/or rights of the
Holders.  

 

(B)  The Corporation shall not, from and after the date of the date of issuance
of any share of the Series A Preferred Stock, enter into any agreement, amend or
modify any existing agreement or obligation, or issue any security which
prohibits, conflicts or is inconsistent with, or would be breached by, the
Corporation’s performance of its obligations set forth in this Certificate of
Designation.  

 

7. Notice of Certain Corporate Action.  

 

If the Corporation (i) creates, authorizes or issues any class, series or shares
of Preferred Stock or any other class of capital stock ranking either as to
payment of dividends, distributions or as to distributions of assets upon
Liquidation prior to the Series A Preferred Stock, or on a parity with the
Series A Preferred Stock or (ii) takes any action which would adversely affect
the preferences and/or rights of the Holders; then the Corporation shall cause
to be filed at each office or agency maintained for such purpose, and shall
cause a written notice to be mailed to all Holders pursuant to Paragraph “A” of
Article “8” of this Certificate of Designation, at least thirty (30) days prior
to the date of the applicable event set forth in clauses (i) or (ii) of this
Article “7” of this Certificate of Designation or any stockholders’ meeting
called to approve such applicable event set forth in clauses (i) or (ii) of this
Article “7” of this Certificate of Designation, stating the date upon which the
Corporation shall create, authorize or issue any class, series or shares of
Preferred Stock or any other class of capital stock ranking either as to payment
of dividends, distributions or as to distributions of assets upon Liquidation
prior to the Series A Preferred Stock, or on a parity with the Series A
Preferred Stock, or take any action which would adversely affect the preferences
and/or rights of the Holders.  Neither the failure to give any such notice nor
any defect therein shall affect the legality or validity of any action described
in clauses (i) or (ii) of this Article “9” of this Certificate of Designation.





8.  Miscellaneous.  

 

(A)  Notice.  Any notice or other communication required or permitted pursuant
to this Certificate of Designation shall be sufficiently given if sent by (i)
mail by (a) certified mail, postage prepaid, return receipt requested and (b)
first class mail, (ii) overnight delivery with confirmation of delivery or (iii)
facsimile transmission with an original mailed by first class mail, postage
prepaid, addressed as follows:

 



If to the Corporation: AFS Holdings, Inc.   310 Fourth Avenue South, Suite 7000
  Minneapolis, MN 55415   Atnn: Mr. Kent Rodriguez, CEO   Facsimilie No: (952)
746-5216     To the Holder:              





or in each case to such other address and facsimile number as shall have last
been furnished by like notice.  If all of the methods of notice set forth in
this Paragraph “A” of this Article “8” of this Certificate of Designation are
impossible for any reason, notice shall be in writing and personally delivered
to the aforesaid addresses.  Each notice or communication shall be deemed to
have been given as of the date so mailed or delivered as the case may be;
provided, however, that any notice sent by facsimile shall be deemed to have
been given as of the date so sent if a copy thereof is also mailed by first
class mail on the date sent by facsimile.  If the date of mailing is not the
same as the date of sending by facsimile, then the date of mailing by first
class mail shall be deemed to be the date upon which notice is given; provided
further, however, that any notice sent by overnight delivery shall be deemed to
have been given as of the date of delivery.

 



(B)  Enforceability.  If any provision which is contained in this Certificate of
Designation, should, for any reason, be held to be invalid or unenforceable in
any respect under the laws of any State of the United States, such invalidity or
unenforceability shall not affect any other provision of this Certificate of
Designation and this Certificate of Designation shall be construed as if such
invalid or unenforceable provision had not been contained herein.  

 

(C)  Governing Law.  This Certificate of Designation shall in all respects be
construed, governed, pursuant to the internal laws of the State of Nevada
without giving effect to the principles of conflicts of laws and be deemed to be
an agreement entered into in the State of Nevada and made pursuant to the laws
of the State of Nevada, and enforced by courts of the State of Minnesota.  The
Holder and the Corporation hereby consent and submit to the exclusive
jurisdiction of the courts of the State of Minnesota in any action or proceeding
and submit to personal jurisdiction over each of them by such courts. The Holder
and Corporation hereby waive trial by jury and personal service of any and all
process and specifically consent that in any such action or proceeding, any
service of process may be effectuated upon any of them by certified mail, return
receipt requested, in accordance with Paragraph “(C)” of this Article “8” of
this Certificate of Designation.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.

 

(D)  Non-Waiver.  Except as otherwise expressly provided herein, no waiver of
any covenant, condition, or provision of this Certificate of Designation shall
be deemed to have been made unless expressly in writing and signed by the
Corporation against whom such waiver is charged; and (i) the failure of the
Corporation to insist in any one or more cases upon the performance of any of
the provisions, covenants or conditions of this Certificate of Designation or to
exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants or conditions,
(ii) the acceptance of performance of anything required by this Certificate of
Designation to be performed with knowledge of the breach or failure of a
covenant, condition or provision hereof shall not be deemed a waiver of such
breach or failure and (iii) no waiver by the Corporation of one breach by
another party shall be construed as a waiver of any other or subsequent breach.
 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed in
its name and on its behalf this 8th day of October, 2015.



    AFS Holdings, Inc.     /s/ Kent Rodriguez   By: Kent Rodriguez, President
and CEO

